Exhibit 10.2  

 

CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

Clean Diesel Technologies, Inc. (“CDTI”) and Ann B. Ruple her heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Agreement as “Ms. Ruple”), hereby enter this Confidential Settlement
Agreement and General Release (“Agreement and General Release”) agreeing to be
bound by its terms and state as follows:

 

WHEREAS Ms. Ruple is a former employee and the Chief Financial Officer of CDTI;

 

WHEREAS CDTI was previously based in Stamford, CT and in Bridgeport, Connecticut
and Ms. Ruple’s entire tenure with CDTI was based at these Connecticut
locations;

 

WHEREAS subsequent to Ms. Ruple's tenure with CDTI, CDTI was merged with
Catalytic Solutions, Inc. and the merged entity maintained the name “Clean
Diesel Technologies, Inc.,” but relocated to Ventura, California;

 

WHEREAS on or about April 26, 2010, Ms. Ruple filed an administrative complaint
with the U.S. Department of Labor (“U.S. DOL”) - Occupational Safety and Health
Administration (“OSHA”) alleging claims pursuant to the Sarbanes Oxley Act of
2002 (hereinafter “Ms. Ruple’s SOX Complaint”) and naming as respondents in this
matter the following:  CDTI, Michael Asmussen, Charles Grinnell, and CDTI’s
Board of Directors (hereinafter collectively referred to as the “CDTI
Respondents”);  

 

WHEREAS the CDTI Respondents deny each and every allegation of wrongdoing
asserted in Ms. Ruple's SOX Complaint;

 

WHEREAS CDTI and Ms. Ruple (collectively referred to throughout this Agreement
and General Release as the “Parties”) desire to compromise and fully and finally
resolve all claims which were or could have been made in Ms. Ruple’s SOX
Complaint, and to similarly compromise and fully and finally resolve any and all
claims and disputes of whatever kind or character that Ms. Ruple could have
asserted against the CDTI Respondents arising from her prior employment at
CDTI; 

 

WHEREAS CDTI and Ms. Ruple have reached such a settlement of any and all claims
for the benefit of all CDTI Respondents and for the benefit of Ms. Ruple; and

 

NOW THEREFORE, in consideration of the terms and conditions hereafter set forth
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree and act as follows:

 


1.         CONSIDERATION.  AS CONSIDERATION FOR SIGNING THIS AGREEMENT AND
GENERAL RELEASE, AND COMPLYING WITH ITS TERMS, CDTI AGREES TO DO THE FOLLOWING,
UPON RECEIVING APPROVAL OF THE SETTLEMENT MEMORIALIZED IN THIS AGREEMENT AND
GENERAL RELEASE (“THE SETTLEMENT”) FROM THE U.S. DOL ADMINISTRATIVE LAW JUDGE
(“ALJ”) PRESIDING OVER MS. RUPLE’S SOX COMPLAINT:

 

A.         TO PAY MS. RUPLE THE SUM TOTAL OF FOUR HUNDRED THIRTY THOUSAND
DOLLARS ($430,000.00) LESS APPLICABLE TAX AND RELATED WITHHOLDINGS, WITHIN TEN
BUSINESS DAYS AFTER ALL OF THE FOLLOWING HAVE OCCURRED:  THE ALJ APPROVES THE
SETTLEMENT AND DISMISSES MS. RUPLE’S SOX COMPLAINT, CDTI’S COUNSEL RECEIVES A
SIGNED ORIGINAL OF THIS AGREEMENT AND GENERAL RELEASE, AND THE APPLICABLE TIME

 

 

1

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

TO RESCIND THIS AGREEMENT AND GENERAL RELEASE HAS EXPIRED (HEREINAFTER THE
“SETTLEMENT PRECONDITIONS”).  CDTI WILL ISSUE AN IRS W 2 FORM AS APPROPRIATE.

 

B.         TO ISSUE AS SOON AS POSSIBLE AND WITHIN 30 DAYS OF SATISFACTION OF
THE SETTLEMENT PRECONDITIONS, SEVENTY-FIVE THOUSAND (75,000) SHARES OF CDTI
STOCK TO MS. RUPLE.  THE PARTIES AGREE THAT SUCH STOCK CERTIFICATES WILL HAVE A
LEGEND STATING THAT THE STOCK IS RESTRICTED AND CANNOT BE TRADED OR OTHERWISE
NEGOTIATED UNTIL SUCH LEGEND IS REMOVED IN ACCORDANCE WITH ANY AND ALL
APPLICABLE LAWS AND REGULATIONS OF THE U.S. SECURITIES AND EXCHANGE COMMISSION. 
UPON THE LAPSING OF SUCH RESTRICTED PERIOD, CDTI AGREES IT WILL PROCEED AS SOON
AS PRACTICAL TO REMOVE THE LEGEND FROM THE SHARES OF STOCK UPON RECEIVING MS.
RUPLE’S REQUEST THAT THIS BE DONE, BUT IN NO EVENT MORE THAN 5 DAYS AFTER
RECEIVING MS. RUPLE’S REQUEST.  IN CONNECTION WITH THE ISSUANCE OF SUCH SHARES,
MS. RUPLE AGREES TO EXECUTE AND BE FULLY BOUND BY THE PROVISIONS AT ATTACHMENT A
AND TO COMPLETE THE QUESTIONNAIRE AT EXHIBIT B HERETO.  

 

2.         No Consideration Absent Execution of this Agreement.  Ms. Ruple
understands and agrees that she would not receive the monies and/or benefits
specified in paragraph “1” above, except for her execution of this Agreement and
General Release and the fulfillment of the promises contained herein.


 

3.         General Release of All Claims by Ms. Ruple.  Ms. Ruple knowingly and
voluntarily releases and forever discharges: (a) Clean Diesel Technologies, Inc.
its parent corporation, affiliates, subsidiaries, divisions, predecessors,
insurers, successors and assigns: (b) Catalytic Solutions, Inc., including any
and all of its officers and directors; (c) any and all of Clean Diesel
Technologies, Inc.’s officers and directors as reflected on Clean Diesel
Technologies, Inc.’s securities filings through October 31, 2010, including but
not limited to:  Michael Asmussen, Charles Grinnell, Mungo Park, Derek R. Gray,
John A. de Havilland, David F. Merrion, Timothy Rogers,  and John B. Wynne, both
individually and in their business capacities; (d) Clean Diesel Technologies
Inc.’s current and former attorneys and agents thereof, both individually and in
their business capacities; and (e) Clean Diesel Technologies, Inc.’s benefit
plans and programs and their administrators and fiduciaries (all of the
foregoing being collectively referred to throughout the remainder of this
Agreement as "Releasees"), of and from any and all claims, known and unknown,
asserted or unasserted, which Ms. Ruple has or may have against Releasees as of
the date of execution of this Agreement and General Release, including, but not
limited to, any alleged violation of: 

 



·     Title VII of the Civil Rights Act of 1964;   ·  Sections 1981 through 1988
of Title 42 of the United States Code;   ·  The Employee Retirement Income
Security Act of 1974 ("ERISA") (except for any vested benefits under any tax
qualified benefit plan);   ·  The Immigration Reform and Control Act;   ·  The
Americans with Disabilities Act of 1990;  



 

2

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

· 

The Age Discrimination in Employment Act of 1967 (“ADEA”);  

· 

The Worker Adjustment and Retraining Notification Act;  

· 

The Fair Credit Reporting Act;   ·     The Family and Medical Leave Act;   · 
The Equal Pay Act;   ·  Connecticut Fair Employment Practices Act, Conn. Gen.
Stat. § 46a-51 et seq.;   ·  The Connecticut Statutory Provision Regarding
Retaliation/ Discrimination for Filing a Workers’ Compensation Claim, Conn. Gen.
Stat. § 31-290a;   ·  Connecticut Family and Medical Leave Act, Conn. Gen. Stat.
§ 31-51kk et seq.;   ·  The Connecticut Whistleblower Law, Conn. Gen. Stat. §
31-51m;   ·  The Connecticut Free Speech Law, Conn. Gen. Stat. § 31-51q;   · 
Connecticut Wage Hour and Wage Payment Laws, as amended;   ·  The Connecticut
Statutory Provision Regarding Retaliation and/or Discrimination for Making a
Claim under the Connecticut Wage and Hour Laws, Conn. Gen. Stat. § 31- 69b;   · 
Connecticut OSHA, as amended;   ·  Connecticut Equal Pay Law – Conn. Gen. Stat.
§ 31-58(e) et seq.; §§ 31-75 and 31-76;   ·  Connecticut Drug Testing Law –
Conn. Gen. Stat. § 31-51t et seq.;   ·  Connecticut AIDS Testing and
Confidentiality Law – Conn. Gen. Stat. § 19a-581 et seq.;   ·  Connecticut Age
Discrimination and Employee Benefits Law – Conn. Gen. Stat. § 38a-543;   · 
Connecticut Reproductive Hazards Law – Conn. Gen. Stat. § 31-40g et seq.;  



 

 

3

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 

 

· 

Connecticut Smoking Outside the Workplace Law – Conn. Gen. Stat. § 31-40s;  

· 

Connecticut Electronic Monitoring of Employees – Conn. Gen. Stat. § 31-48b and
d;  

· 

Connecticut Statutory Provision Regarding Protection of Social Security Numbers
and Personal Information – Conn. Gen. Stat. § 42-470 et seq.;  

· 

Connecticut Statutory Provision Regarding Consumer Privacy and Identity Theft;  

· 

Connecticut Family Violence Leave Law   ·    Connecticut Paid Sick Leave law;  
·  Connecticut Credit History Law, Public Act No. 11-223;   ·  any other
federal, state or local law, rule, regulation, or ordinance   ·  any public
policy, contract, tort, or common law; or   ·  any basis for recovering costs,
fees, or other expenses including attorneys' fees incurred in these matters.

If any claim is not subject to release, to the extent permitted by law, Ms.
Ruple waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
CDTI or any other Releasee identified in this Agreement is a party.

4.         General Release of all Claims by CDTI.  CDTI knowingly and
voluntarily releases and forever discharges Ms. Ruple and her insurers, heirs,
personal representatives, successors and assigns, as well as her current and
former attorneys and agents thereof, both individually and in their business
capacities, of and from any and all claims, known and unknown, asserted or
unasserted, which CDTI has or may have against Ms. Ruple as of the date of
execution of this Agreement and General Release.


5.         ACKNOWLEDGMENTS AND AFFIRMATIONS.  MS. RUPLE AFFIRMS THAT SHE HAS NOT
FILED OR CAUSED TO BE FILED, AND IS NOT PRESENTLY A PARTY TO ANY CLAIM AGAINST
CDTI AND/OR THE CDTI RESPONDENTS EXCEPT FOR THE ADMINISTRATIVE COMPLAINT SHE
FILED ON OR ABOUT APRIL 26, 2010, WITH OSHA ENTITLED ANN B. RUPLE V. CDTI,
MICHAEL ASMUSSEN, CHARLES GRINNELL AND CDTI BOARD, OSHA CASE NO.: 
1-0080-10-014/U.S. DOL OALJ CASE NO.: 2014-SOX-00006.


MS. RUPLE ALSO AFFIRMS THAT SHE HAS BEEN PAID AND/OR HAS RECEIVED ALL
COMPENSATION, WAGES, BONUSES, COMMISSIONS, AND/OR BENEFITS TO WHICH SHE MAY BE
ENTITLED.  MS. RUPLE AFFIRMS THAT SHE HAS BEEN GRANTED ANY LEAVE TO WHICH SHE
WAS ENTITLED UNDER THE FAMILY AND MEDICAL LEAVE ACT OR RELATED STATE OR LOCAL
LEAVE OR DISABILITY ACCOMMODATION LAWS.

 

4

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 


MS. RUPLE FURTHER AFFIRMS THAT SHE HAS NO KNOWN WORKPLACE INJURIES OR
OCCUPATIONAL DISEASES ARISING FROM HER EMPLOYMENT AT CDTI. 


MS. RUPLE ALSO AFFIRMS THAT SHE HAS NOT DIVULGED ANY PROPRIETARY OR CONFIDENTIAL
INFORMATION OF CDTI AND WILL CONTINUE TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION CONSISTENT WITH MS. RUPLE’S AGREEMENT(S) WITH CDTI AND/OR COMMON
LAW.

 

Ms. Ruple further affirms that other than the allegations asserted in Ms.
Ruple’s SOX Complaint, she has not been otherwise retaliated against for
reporting any allegations of wrongdoing by CDTI or its officers, including any
allegations of corporate fraud.   Both Parties acknowledge that this Agreement
does not limit either party’s right, where applicable, to file or participate in
an investigative proceeding of any federal, state or local governmental agency. 
To the extent permitted by law, Ms. Ruple agrees that if such an administrative
claim is made, she shall not be entitled to recover any individual monetary
relief or other individual remedies.

 

Ms. Ruple affirms that as of the date she signs this Agreement, she is not
Medicare eligible (i.e., is not 65 years of age or older; is not suffering from
end stage renal failure; has not received Social Security Disability Insurance
benefits for 24 months or longer, etc.). Nonetheless, if the Centers for
Medicare & Medicaid Services (CMS) (this term includes any related agency
representing Medicare’s interests) determines that Medicare has an interest in
the payment to Ms. Ruple under this settlement, Ms. Ruple agrees to (i)
indemnify, defend and hold Releasees harmless from any action by CMS relating to
medical expenses of Ms. Ruple, (ii) reasonably cooperate with Releasees upon
request with respect to any information needed to satisfy the reporting
requirements under Section 111 of the Medicare, Medicaid, and SCHIP Extension
Act of 2007, if applicable, and any claim that the CMS may make and for which
Ms. Ruple is required to indemnify Releasees under this paragraph, and (iii)
waive any and all future actions against Releasees for any private cause of
action for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A).

 

In furtherance of the issuance of shares referenced above at Section 1b. above,
Ms. Ruple agrees that the Company and its affiliates, directors, officers,
employees, stockholders and agents shall have no liability to Ms. Ruple or her
affiliates whatsoever due to or in connection with the Company's use or
non-disclosure of the Information (as defined in Attachment “A” hereto) or
otherwise as a result of the transactions contemplated hereby, even if the
market value of the Shares declines, and Ms. Ruple hereby irrevocably waives any
claim that she might have against any of the Releasees based on the failure of
the Company to disclose the Information.

 

6.         Confidentiality and Return of Property.   Ms. Ruple agrees not to
disclose other than as required by law or as explicitly provided herein any
information regarding the underlying facts leading up to or the existence or
substance of this Agreement and General Release, except that she may so disclose
to her spouse, tax advisor, and/or an attorney with whom Ms. Ruple chooses to
consult regarding her consideration of this Agreement and General Release.  In
furtherance of this provision, Ms. Ruple expressly agrees not to communicate, in
any form, with the media or investment community (including but not limited to
CDTI shareholders) about the terms or related content of this Agreement and
General Release or to otherwise, at any time going forward, make any comments
about her employment with CDTI, or about this Agreement and General Release to
such third parties beyond what is disclosed in

 

5

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

the corresponding SEC Form 8K filing by CDTI.  CDTI agrees to keep the terms of
this Agreement and General Release confidential with the express limitation
being that the Parties recognize that CDTI has public filing and disclosure
requirements mandated by the rules and regulations of the U.S. Securities and
Exchange Commission (“SEC”).  Accordingly, the Parties hereby agree that such
SEC filing will briefly report the settlement of Ms. Ruple's SOX Claim in
accordance with applicable regulations and shall amend the previously filed
characterization of Ms. Ruple's April 2010 separation from CDTI.  The Parties
agree that Exhibit C is acceptable language for the SEC Form 8K subject to
review and approval by CDTI's securities law advisors and the Parties further
agree that CDTI will likely need to make further filings, including but not
limited to a filing of the full Agreement and General Release, in accordance
with SEC requirements and as recommended by CDTI’s securities counsel.


MS. RUPLE AFFIRMS THAT SHE HAS RETURNED ALL OF CDTI'S PROPERTY, DOCUMENTS,
AND/OR ANY CONFIDENTIAL INFORMATION IN HER POSSESSION OR CONTROL.  MS. RUPLE
ALSO AFFIRMS THAT SHE IS IN POSSESSION OF ALL OF HER PROPERTY THAT SHE HAD AT
CDTI’S PREMISES AND THAT CDTI IS NOT IN POSSESSION OF ANY OF MS. RUPLE’S
PROPERTY.

 

7.         Non-disparagement.  Neither Ms. Ruple nor any person acting at her
direction will in any manner make or cause to be made any private or public
comments which would disparage or damage the reputation of Releasees.  In
furtherance of this provision, Ms. Ruple expressly agrees not to communicate, in
any form, with the media or investment community (including but not limited to
CDTI shareholders) about the terms or related content of this Agreement and
General Release or to otherwise, at any time going forward, make any negative
references about CDTI to such third parties.



 

Likewise, neither CDTI's current executive management team nor any person acting
at any of their direction will in any manner make or cause to be made any
private or public comments which would disparage or damage the reputation of Ms.
Ruple.  In furtherance of this provision, each member of CDTI’s current
executive management team expressly agrees not to communicate, in any form, with
the media or investment community (including but not limited to CDTI
shareholders) about the terms or related content of this Agreement and General
Release (except in a manner consistent with CDTI’s corresponding SEC 8K filing
and related filings as referenced at Section 6 above) or to otherwise, at any
time going forward, make any negative references about Ms. Ruple to such third
parties.  Furthermore, CDTI agrees to provide Ms. Ruple with a letter of
reference as set forth at Exhibit D.


 


8.         GOVERNING LAW AND INTERPRETATION.  THIS AGREEMENT AND GENERAL RELEASE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CONNECTICUT WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISION.  IN THE EVENT OF A
BREACH OF ANY PROVISION OF THIS AGREEMENT AND GENERAL RELEASE, EITHER PARTY MAY
INSTITUTE AN ACTION SPECIFICALLY TO ENFORCE ANY TERM OR TERMS OF THIS AGREEMENT
AND GENERAL RELEASE AND/OR TO SEEK ANY DAMAGES FOR BREACH.  SHOULD ANY PROVISION
OF THIS AGREEMENT AND GENERAL RELEASE BE DECLARED ILLEGAL OR UNENFORCEABLE BY
ANY COURT OF COMPETENT JURISDICTION AND CANNOT BE MODIFIED TO BE ENFORCEABLE,
EXCLUDING THE GENERAL RELEASE LANGUAGE, SUCH PROVISION SHALL IMMEDIATELY BECOME
NULL AND VOID, LEAVING THE REMAINDER OF THIS AGREEMENT AND GENERAL RELEASE IN
FULL FORCE AND EFFECT.


 

6

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

 


9.         NO ADMISSION OF WRONGDOING.  THE PARTIES AGREE THAT NEITHER THIS
AGREEMENT AND GENERAL RELEASE NOR THE FURNISHING OF THE CONSIDERATION FOR THIS
AGREEMENT AND GENERAL RELEASE SHALL BE DEEMED OR CONSTRUED AT ANY TIME FOR ANY
PURPOSE AS AN ADMISSION BY MS. RUPLE OR RELEASEES OF WRONGDOING OR EVIDENCE OF
ANY LIABILITY OR UNLAWFUL CONDUCT OF ANY KIND.


10.       AMENDMENT.  THIS AGREEMENT AND GENERAL RELEASE MAY NOT BE MODIFIED,
ALTERED OR CHANGED EXCEPT IN WRITING AND SIGNED BY BOTH PARTIES WHEREIN SPECIFIC
REFERENCE IS MADE TO THIS AGREEMENT AND GENERAL RELEASE.


11.       COUNTERPARTS AND FACSIMILE SIGNATURES.   THIS AGREEMENT AND GENERAL
RELEASE MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, AND WITH FACSIMILE SIGNATURES,
AND ALL SUCH COUNTERPARTS SHALL CONSTRUED TOGETHER AS A SINGLE VALID, EFFECTIVE
AND BINDING ORIGINAL.


12.       ENTIRE AGREEMENT.  THIS AGREEMENT AND GENERAL RELEASE SETS FORTH THE
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO, AND FULLY SUPERSEDES ANY PRIOR
AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES.  MS. RUPLE ACKNOWLEDGES THAT
SHE HAS NOT RELIED ON ANY REPRESENTATIONS, PROMISES, OR AGREEMENTS OF ANY KIND
MADE TO HER IN CONNECTION WITH HER DECISION TO ACCEPT THIS AGREEMENT AND GENERAL
RELEASE, EXCEPT FOR THOSE SET FORTH IN THIS AGREEMENT AND GENERAL RELEASE.


MS. RUPLE IS ADVISED THAT SHE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT AND GENERAL RELEASE.  SHE ALSO IS ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO HER SIGNING OF THIS AGREEMENT AND GENERAL RELEASE.

 

MS. RUPLE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN
(7) CALENDAR DAYS FOLLOWING THE DAY SHE SIGNS THIS AGREEMENT AND GENERAL
RELEASE.  ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
DAVID R. JIMENEZ AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND
GENERAL RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED TO MR. DAVID
JIMENEZ OR MAILED TO MR. DAVID JIMENEZ AT 90 STATE HOUSE SQUARE HARTFORD, CT
06103 AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER MS. RUPLE SIGNS THIS
AGREEMENT AND GENERAL RELEASE. IF NOT REVOKED, THE AGREEMENT WILL BECOME
EFFECTIVE ON THE EIGHTH DAY AFTER MS. RUPLE SIGNS AND DOES NOT REVOKE IT (THE
“EFFECTIVE DATE”).

 

MS. RUPLE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD. 

 

MS. RUPLE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
MS. RUPLE HAS OR MIGHT HAVE AGAINST RELEASEES.

 

 

 

 

7

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

The Parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:

 

                                                                        CLEAN
DIESEL TECHNOLOGIES, INC.

 

 

By: /s/ Ann B. Ruple                                        By: /s/ Nikhil
Mehta                                        

            ANN B. RUPLE                                              NIKHIL
MEHTA

                                                                              
CHIEF FINANCIAL OFFICER, CDTI

 

 

Date: 3/7/14                                                      Date: March
13, 2014                                     

 

8

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

EXHIBIT A

 

PRIVATE PLACEMENT REPRESENTATIONS AND RELATED PROVISIONS

 

Ann Ruple (“Ruple”) hereby represents and warrants as follows:

 

Authorization. This Agreement constitutes Ruple's valid and legally binding
obligation, enforceable in accordance with its terms except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other laws of general application relating to or affecting the
enforcement of creditors' rights generally, and (ii) the effect of rules of law
governing the availability of specific performance, injunctive relief or other
equitable remedies. Ruple has full power and authority to enter into this
Agreement.

 

Investment. Ruple is acquiring 75,000 shares of common stock, par value $0.01
per share (the “Shares”), of Clean Diesel Technologies, Inc. (the “Company”) for
investment for Ruple's own account and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act of 1933, as amended (the “Securities Act”). Ruple has no present intention
of selling, granting any participation in, or otherwise distributing the Shares.

 

Restrictions on Transfer. Ruple acknowledges and understands that the Shares
have not been, and will not be, registered under the Securities Act, by reason
of an exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of Ruple's representations as expressed herein.  Ruple
acknowledges and understands that the Shares are "restricted securities" under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, Ruple must hold the Shares indefinitely unless they are registered under
the Securities Act and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  Ruple acknowledges
and understands that the Company is under no obligation to register the Shares
and that the instrument evidencing the Shares will be imprinted with a legend
which prohibits the transfer of the Shares unless they are registered or such
registration is not required in the opinion of counsel satisfactory to the
Company.  Ruple further acknowledges and understands that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Shares, and other requirements relating to the Company
which are outside of Ruple's control, and which the Company is under no
obligation to satisfy and may not be able to satisfy. 

 

Offer and Sale.  Ruple was not offered or sold the Shares, directly or
indirectly, by means of any form of general solicitation or general
advertisement, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio or (ii) any seminar or other meeting whose
attendees had been invited by general solicitation or general advertising.

 

Risks. Ruple is aware that the Shares are highly speculative and that there can
be no assurance as to what return, if any, there may be.  Ruple is aware that
the Company may issue additional securities in the future which could result in
the dilution of Ruple's ownership interest in the Company.  Ruple is capable of
bearing the economic risk and burden of the investment in the Shares and the
possibility of a complete



 

9

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

loss of Ruple’s entire investment.  Ruple has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Shares and completing the transactions
contemplated by this Agreement (collectively, the “Transaction”) with a full
understanding of all the terms, conditions and risks and willingly assumes those
terms, conditions and risks.

 

Reliance and Access to Information.  

 

(a) Ruple has received and carefully reviewed the Annual Report of the Company
on Form 10-K for the fiscal year ended December 31, 2012 and all subsequent
public filings of the Company with the SEC, other publicly available information
regarding the Company, and such other information that she and her advisers deem
necessary to make the decision to acquire the Shares.  Ruple is aware of the
Company’s business affairs and financial condition and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision to
acquire the Shares.

 

(b) Ruple has made her own decision to acquire the Shares based on her
independent review and consultations with such investment, legal, tax,
accounting and other advisers as she deemed necessary without reliance on any
representation or warranty or, of advice, from the Company.

 

(c) Ruple acknowledges and understands that the Company possesses material
nonpublic information not known to Ruple that may impact the value of the Shares
(the “Information”).  Ruple acknowledges and understands the disadvantage to
which Ruple is subject due to the disparity of information between the Company
and Ruple, and, notwithstanding this, Ruple has deemed it appropriate to acquire
the Shares.

 

(d) Ruple acknowledges and understands that the Company is relying on Ruple’s
representations, warranties and agreements herein as a condition to proceeding
with the Transaction.  Without such representations, warranties and agreements,
the Company would not engage in the Transaction.

 

Accredited Investor. Ruple is an accredited investor as defined in Rule 501(a)
of Regulation D promulgated under the Securities Act, and has such knowledge and
experience in financial and business matters to make Ruple capable of evaluating
the merits and risks of the investment in the Shares.

10

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 

 



EXHIBIT B

 

QUESTIONNAIRE

CLEAN DIESEL TECHNOLOGIES, INC.
(A Delaware Corporation)

PRIVATE OFFERING OF SECURITIES

The undersigned desires to participate in a private offering pursuant to which
Clean Diesel Technologies, In. (the “Company”) proposes to issue 75,000 shares
of its common stock (the “Securities”).  The undersigned understands that no
offer of Securities is made, nor will any subscription be accepted, prior to the
receipt by the Company of the information required by this Questionnaire.

The information contained herein is being furnished to the Company to determine
whether Securities may be sold to the undersigned in light of the requirements
of Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and/or Regulation D promulgated thereunder by the Securities and Exchange
Commission (“Regulation D”), and the requirements of certain state securities
laws.  The undersigned understands that (a) the Company will rely upon the
information contained herein for purposes of such determination and (b) the
Securities will not be registered under the Securities Act in reliance upon the
exemption from registration afforded by Section 4(2) of the Securities Act
and/or Regulation D thereunder, and in reliance upon similar exemptions under
certain applicable state securities laws.

The undersigned agrees to furnish such additional information to the Company
that may be reasonably requested in order to make a determination that the
undersigned satisfies the suitability standards described herein.

The undersigned also understands and agrees that the Company will use its best
efforts to keep the answers provided herein strictly confidential at all times;
however, the Company may present this Questionnaire to such parties as it deems
appropriate in order to assure itself that the offer and sale of the Securities
will not result in a violation of the registration provisions of the Securities
Act or a violation of the securities laws of any state.

In accordance with the foregoing, the following representations and information
are hereby made and provided:

INVESTOR INFORMATION

GENERAL INFORMATION

NAME(S) AND AGE(S) OF INVESTOR(S): Ann Ruple

INDICATE TYPE OF OWNERSHIP OF SECURITIES:

 

11

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

 

 

Individual

 

Tenants in Common

 

Joint Tenants with rights of survivorship

 

(husband and wife only)

 

Community Property

 

Other, specify:

 



SOCIAL SECURITY 
NUMBER(S):                                                                 

UNITED STATES CITIZEN(S):
____ YES                       ____ NO  

HOME
ADDRESS:                                                                                                                                 
(Street)                                                                   

                                                                                                                                                        
     

(City)                                                  
(State)                                                              (Zip)

    HOME TELEPHONE 


NUMBER:                                                                       
                        (Area Code)                 (Number)

STATE IN WHICH REGISTERED
TO VOTE:                                              

I (WE) PREFER TO HAVE CORRESPONDENCE SENT
TO:                                                             

                                                                                                                                                              
(City)                                                  
(State)                                                              (Zip)      



 

To the knowledge of the undersigned, the undersigned is not (a) related (by
blood, marriage or otherwise) to any other individual prospective purchaser of
Securities, or (b) a general partner, officer or director, trustee or other
legal representative of a partnership, corporation, trust or other entity
prospective purchaser of Securities, except as follows (state “No Exception” or
describe fully the exception(s)):

                                                                                                                                                       
       

                                                                                                                                                       
       

EDUCATIONAL BACKGROUND


School 

 


Major 

 

Degree (if any)
and Year Conferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

List any financial or investment seminars or courses attended:

12

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 

 

 

Seminar or Course

 

Sponsor

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

EMPLOYMENT

Describe briefly occupations and positions held during the past five years
(e.g., name of employer, nature of business, job title and responsibilities,
etc.):

Employer and Names of Business

 

Position Held

 

Length of Time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVESTMENT EXPERIENCE

Describe briefly your knowledge and experience in financial and business matters
that make you capable of evaluating the merits and risks of your prospective
investment in the Company:

                                                                                                                                                           
 

                                                                                                                                                           
 

                                                                                                                                                           
 

Describe any preexisting personal or business relationship that you have with
the Company or any of its officers, directors or principal shareholders
(“Pre-existing relationship” shall mean any relationship consisting of personal
or business contacts of a nature and duration such as would enable a reasonably
prudent purchaser to be aware of the character, business acumen, and general
business and financial circumstances of the person with whom such relationship
exists):

                                                                                                                                                           
 

                                                                                                                                                           
 

                                                                                                                                                           
 


 



13

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 

 



 



Have you previously invested in unregistered or “restricted” securities of any
corporation other than the Company?

            ____ Yes                                             ____ No

If so, how many of such investments have you made? (Please count multiple
investments in the same corporation as one investment.)  _______________

List the aggregate dollar amount invested in all such corporations. 
$_______________

Please list the unseasoned corporations in which you have invested.

                                                                                                                         

                                                                                                                         

                                                                                                                       
 

Describe briefly any other factors which may reflect your overall investment
experience or knowledge and that you believe make you capable of evaluating the
merits and risks of your prospective investment in the Company:

                                                                                                                                                           
 

                                                                                                                                                           
 

                                                                                                                                                           
 

 INVESTOR SUITABILITY STANDARDS

The Company reserves the right not to issue Securities to persons who are not
Accredited Investors (as defined in Rule 501 of Regulation D).  In general, an
Accredited Investor is (i) any individual whose net worth (either individually
or jointly with his spouse, but excluding the value of such person’s primary
residence) exceeds $1,000,000, or (ii) any individual who had an individual
income (not joint with his spouse, and computed as described below) in each of
the two most recent years in excess of $200,000, or who had joint income with
his spouse in excess of $300,000 in each of those years, and reasonably expects
to reach the same income level in 2014.

For purposes of determining whether you are an Accredited Investor, please mark
the applicable line below:

 

14

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 



The undersigned has a net worth, individually or jointly with his spouse, in
excess of $1,000,000.1

The undersigned had an individual income,2 not including the income of his
spouse (even if they are purchasing the Securities with funds which are
community property or as joint tenants or tenants in common), in excess of
$200,000 in each of the two most recent years and reasonably expects such
individual income to exceed $200,000 in 2014, or the undersigned had joint
income with his spouse in excess of $300,000 in each of the two most recent
years and reasonably expects such joint income to exceed $300,000 in 2014.



If you are unable to mark one of the foregoing lines, please complete the
following:

My individual net worth, or joint net worth with my spouse (excluding the value
of my primary residence), is not less than $_______________.

My individual income for the last two years was:

                        2012:  $_______________

                        2013:  $_______________

My estimated income for 2014 is:  $________________.

 

--------------------------------------------------------------------------------



1     (a)  Except as provided in paragraph (b) below, for purposes of
calculating net worth:

(i)  Your primary residence shall not be included as an asset;

(ii)  Indebtedness that is secured by your primary residence at the time of the
sale of the Securities, up to the estimated fair market value of the primary
residence at the time of the sale of the Securities, shall not be included as a
liability (except that if the amount of such indebtedness outstanding at the
time of the sale of the Securities exceeds the amount outstanding 60 days before
such time, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability); and

(iii)  Indebtedness that is secured by your primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
the Securities shall be included as a liability.

        (b)  Paragraph (a) will not apply to any calculation of your net worth
made in connection with the purchase of the Securities in accordance with a
right to purchase such Securities, provided that:

(i)  such right was held by you on July 20, 2010;

(ii)  you qualified as an Accredited Investor on the basis of net worth at the
time you acquired such right; and

(iii)  you held securities of the same issuer, other than such right, on July
20, 2010.

2    For this purpose, a person’s income is the amount of that person’s
individual adjusted gross income (as reported on a federal income tax return),
increased by the following amounts:  (a) any deduction for a portion of
long-term capital gains (Section 1202 of the Internal Revenue Code (the
“Code”)); (b) any deduction for depletion (Section 611 et seq. of the Code );
(c) any exclusion for interest on tax-exempt municipal obligations (Section 103
of the Code); and (d) any losses of a partnership allocated to the person (as
reported on Schedule E of Form 1040).

15

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

 

The approximate percentage of my net worth is represented by:

Home

_______%

a. Listed Securities

_______%

b. Unlisted Securities

_______%

c. Cash, Certificates of Deposit, etc.

_______%

d. Real Estate (other than home)

_______%

e. Other tax-sheltered investments

_______%

f. Other

_______%

 

100%

 

My proposed investment does not exceed 10% of my net worth, or joint net worth
with my spouse.            ____ Yes ____ No

REPRESENTATION AND WARRANTY

The undersigned hereby represents and warrants to the Company that (a) the
information contained herein is complete and accurate and may be relied upon by
the Company, (b) the undersigned will notify the Company immediately, of any
material change in any of such information occurring prior to the acceptance or
rejection of the subscription for Securities, (c) the undersigned has knowledge
and experience in financial and business matters sufficient to evaluate the
merits and risks of the prospective investment, and (d) the undersigned is able
to bear the economic risk of the proposed investment and at the present time
could afford a complete loss of such investment.

 

SIGNATURE

 

I have executed this Questionnaire this _____ day of __________, 2014.

INDIVIDUAL INVESTOR:

 

 

 

Ann Ruple                                 

                                                                                    

Print name of Individual

Print name of spouse if funds are to be invested in joint name or are community
property

By:                                            

                                                                                    

Signature of Individual

Signature of spouse if funds are to be invested in joint name or are community
property

 

16

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

 

EXHIBIT C

 

SEC FORM 8-K CONTENT

 

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

WASHINGTON, D.C. 20549

 

___________________

 

 

FORM 8-K

 

CURRENT REPORT
Pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934

 

Date of report (Date of earliest event reported): February xx, 2014 (February
xx, 2014)

 

CLEAN DIESEL TECHNOLOGIES, INC.

(Exact Name of Registrant as Specified in Charter)

 

DELAWARE

 

001-33710

 

06-1393453

(State or Other Jurisdiction
of Incorporation)

 

(Commission File Number)

 

(I.R.S. Employer
Identification No.)

 

 

 

 

 

4567 TELEPHONE ROAD, SUITE 100

VENTURA, CALIFORNIA

 

93003

(Address of Principal Executive Offices)

 

(Zip Code)

 

 

(805) 639-9458

(Registrants telephone number, including area code)

 


(Former name or former address, if changed since last report)

 

 

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions:

 

o

Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)

 

 

 

17

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

 

 

o

Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)

 

 

o

Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act
(17 CFR 240.14d-2(b))

 

 

o

Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act
(17 CFR 240.13e-4(c))



 

 1.01       Entry into a Material Definitive Agreement.

 

As previously disclosed, on April 30, 2010, Clean Diesel Technologies, Inc. (the
“Company”) received a complaint from the Hartford, Connecticut office of the
U.S. Department of Labor (“U.S. DOL”) under Section 806 of the Corporate and
Criminal Fraud Accountability Act of 2002, Title VIII of the Sarbanes-Oxley Act
of 2002,18 U.S.C. §1514A (“SOX”), alleging that Ms. Ann B. Ruple, the Company’s
former Chief Financial Officer, was fired in retaliation for engaging in
SOX-protected activity.  On September 27, 2013, the Company received
notification from the U.S. DOL Occupational Safety and Health Administration
(“OSHA”) that it had completed its preliminary investigation of the complaint
and found in Ms. Ruple’s favor.  The preliminary findings were subject to
further review upon the Company’s request for a hearing. The matter was set for
a full, de novo hearing on the merits, but the case was resolved by way of the
U.S. DOL settlement process.

 

On [date], the Company and Ms. Ruple entered into a Settlement Agreement and
General Release (the “Agreement”) which, upon approval by the U.S. DOL’s
administrative law judge, settles and resolves all claims asserted by Ms. Ruple,
and the OSHA matter in its entirety. Under the Agreement, the Company shall pay
a lump sum total of $430,000 to Ms. Ruple and issue to her 75,000 shares of
common stock. The Agreement also provides that the Company and Ms. Ruple
exchange mutual releases and that the termination of Ms. Ruple’s employment by
the Company was without cause.

 

Forward-Looking Statements Safe Harbor

Certain information contained in this Form 8-K constitutes forward-looking
statements for purposes of the safe harbor provisions of The Private Securities
Litigation Reform Act of 1995. Any statements contained herein that are not
statements of historical fact should be considered forward-looking statements,
and include in this Form 8-K the settlement and resolution of all of Ms. Ruple’s
claims and the OSHA matter and approval of the Agreement by the U.S. DOL’s
administrative law judge.  Forward-looking statements involve known or unknown
risks, including, without limitation, that the Agreement may not ultimately
resolve all of Ms. Ruple’s claims or the OSHA matter, Ms. Ruple may exercise her
statutory right to rescind the Agreement, and the U.S. DOL’s administrative law
judge may not approve the Agreement, each of which could materially and
adversely affect the Company's financial condition, business and prospects. In
addition, reference is made to the risks detailed in the Company's filings with
the U.S. Securities and Exchange Commission. Readers are cautioned not to place
undue reliance on any forward-looking statements, which speak only as of the
date made. The Company assumes no obligation to update the forward-looking
information contained in this Form 8-K.

 

 

18

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

 

 

SIGNATURES

 

Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

 

  

 

CLEAN DIESEL TECHNOLOGIES, INC.

 

 

 

 

 

February xx, 2014

By:

 

 

 

 

Name:  Nikhil A. Mehta

 

 

 

Title: Chief Financial Officer

 

 

 

 

19

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

--------------------------------------------------------------------------------

 
 

 

EXHIBIT D

LETTER OF REFERENCE

 

 

To Whom It May Concern:

 

Re:       Letter of Reference for Ann B. Ruple

 

 

It is with pleasure that I provide this letter of reference on behalf of Ann B.
Ruple.  Ms. Ruple is the former Chief Financial Officer of Clean Diesel
Technologies, Inc. (“CDTI”), a publicly traded NASDAQ company.  I came to know
Ms. Ruple in connection with a nearly year-long project by which CDTI merged
with Catalytic Solutions Inc. (CSI).  As the CFO of CSI, during the merger
negotiation period I worked extensively with Ms. Ruple in connection with the
business and financial aspects of this complex reverse merger transaction.  As a
result of these interactions, I became familiar with Ms. Ruple’s business acumen
and her financial talents. 

 

Without hesitation, I can state that Ms. Ruple is an able negotiator able to
address the minute aspects of a deal as well as take into account the larger
aspects of the transaction.  She negotiates responsibly, with integrity, and
represents her company’s interests to the fullest extent.  She displayed a
strong sense for the combined business of the merging companies.  Ms. Ruple has
good financial acumen and the financial reporting and related work product by
her that transferred to me post-closure reinforced this impression.   

 

Although we contemplated having Ms. Ruple remain with the merged entity, she
pursued other opportunities.  I believe Ms. Ruple will be an asset to any
organization and I have no doubt that she will be both a devoted business
advisor and a careful, thorough and strong financial officer. 

 

 

 

 

20

Ann B. Ruple Initials
ABR                                                                                                                                                                                                                              
CDTI Initial by Nikhil Mehta NM

 

--------------------------------------------------------------------------------